Case 2:19-cv-01065-AGR Document 26 Filed 05/14/20 Page 1 of 1 Page ID #:723



  1 ANDREW T. KOENIG, State Bar No. 158431
    Attorney at Law
  2 93 S. Chestnut Street, Suite 208
    Ventura, California 93001
  3 Telephone: (805) 653-7937
    Facsimile: (805) 653-7225
  4 E-Mail: andrewtkoenig@hotmail.com
  5   Attorney for Plaintiff Natasya Katsikaris
  6
  7
  8                         UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  9                               WESTERN DIVISION
 10
      NATASYA KATSIKARIS,          )                  CASE NO. CV 19-01065-AGR
 11                                )
                                   )
 12         Plaintiff,             )                  [PROPOSED] ORDER
                                   )                  AWARDING ATTORNEY’S
 13             v.                 )                  FEES AND COSTS PURSUANT
                                   )                  TO THE EQUAL ACCESS TO
 14                                )                  JUSTICE ACT, 28 U.S.C.
                                   )                  § 2412(d)
 15   ANDREW SAUL, Commissioner of )
      Social Security,             )
 16                                )
                    Defendant.     )
 17                                )
 18       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 19   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
 20   Justice Act in the amount of SIX-THOUSAND TWO-HUNDRED DOLLARS and
 21   NO CENTS ($6,200.00), as authorized by 28 U.S.C. § 2412(d), subject to the
 22   terms of the Stipulation.
 23   Dated: 0D\  
 24                               __________________________________________
                                  UNITED STATES MAGISTRATE JUDGE
 25
 26
 27
 28

                                                  1
